                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.:       CV 19-5496 VBF (RAO)                                 Date:    September 25, 2019
Title:          Adam J. Tenser et al. v. Robert Joshua Ryan et al.



Present:           The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

            Donnamarie Luengo                                             N/A
              Deputy Clerk                                       Court Reporter / Recorder

     Attorneys Present for Plaintiff(s):                    Attorneys Present for Defendant(s):

                       N/A                                                   N/A

Proceedings:              ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE
                          DISMISSED FOR INSUFFICIENT SERVICE OF PROCESS

        On June 24, 2019, Plaintiff Adam J. Tenser (“Plaintiff”), proceeding pro se, filed a civil
rights complaint (“Complaint”) pursuant to 42 U.S.C. § 1983 against Defendants Robert Joshua
Ryan, Beth Silverman, Tannaz Mokayef, William Cotter, Robert Martindale, Maurice Jollif, Jay
Velasquez, Elizabeth Dumais Miller, and multiple Does. Dkt. No. 1. Summons were issued as
to the eight named defendants. Dkt. Nos. 3-10. On August 5, 2019, Plaintiff filed a “Proof of
Service by Mail.” Dkt. No. 17. To date, no defendants have appeared in the case.

        Federal Rule of Civil Procedure 4 (“Rule 4”) governs service of process in federal
actions. Rule 4(m) states that an action shall be dismissed without prejudice if the summons and
complaint are not served on a defendant within 90 days from the date the complaint is filed.
However, with a showing of good cause from a plaintiff, the court must appropriately extend the
time for service. Fed. R. Civ. P. 4(m).

        Proper service of a summons and complaint upon an individual may be effectuated by
personally delivering a copy of both to an individual, leaving a copy of both at the individual’s
dwelling with someone of suitable age and discretion who resides there, or delivering a copy of
both to an agent authorized to receive service. Fed. R. Civ. P. 4(e)(2). Service may also be
made according to the law of the state where the district court is located or where service is
made. Fed. R. Civ. P. 4(e)(1). Service may be made by anyone who is at least 18 years of age
and not a party to the action. Fed. R. Civ. P. 4(c)(2).

        California permits service by first-class mail. Cal. Civ. Proc. Code § 415.30. Service by
mail is deemed complete on the date a written acknowledgement of receipt of summons is
executed. Cal. Civ. Proc. Code § 415.30(c).


CV-90 (05/15)                         CIVIL MINUTES - GENERAL                             Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.:       CV 19-5496 VBF (RAO)                                  Date:    September 25, 2019
Title:          Adam J. Tenser et al. v. Robert Joshua Ryan et al.


       The complaint was filed in this case on June 24, 2019. Under Rule 4(m), Plaintiff was
required to serve the defendants with the summons and complaint by September 23, 2019.

        On August 5, 2019, Plaintiff filed a proof of service. Dkt. No. 17. The proof of service
indicates that on June 27, 2019, an individual named Miracle Davis mailed the complaint to the
State of California Department of Justice and the State of California Department of General
Services. See id. Neither of these entities are named defendants. There is no proof of service
indicating that the complaint was mailed to any named defendant.

        Even if the complaint had been mailed to the named defendants on June 27, 2019, it does
not appear that the other requirements of service by mail have been met. Service by mail under
California law requires that a copy of the summons and the complaint be mailed to the person
being served, together with two copies of a notice and acknowledgement and a return envelope,
postage prepaid, addressed to the sender. Cal. Civ. Proc. Code § 415.30(a). The proof of service
filed on August 5, 2019 indicates that only the complaint was mailed. See Dkt. No. 17.
Additionally, service by mail “is valid only if a signed acknowledgement is returned.” Barlow v.
Ground, 39 F.3d 231, 234 (9th Cir. 1994) (citing Cal. Civ. Proc. Code § 415.30); see also Tandy
Corp. v. Superior Court, 117 Cal. App. 3d 911, 913 (1981) (finding a postal service return
receipt is not a substitute for an executed acknowledgement of receipt of summons). Here, there
is no indication that a signed acknowledgement of receipt has been returned.

        Because no valid proof of service has been filed within the Rule 4(m) period, this case is
subject to dismissal without prejudice. Plaintiff is ORDERED TO SHOW CAUSE why this
action should not be dismissed pursuant to Rule 4(m) for Plaintiff’s failure to properly effectuate
service. Plaintiff shall file his response no later than October 9, 2019.

        If Plaintiff fails to file a timely response to this Order as directed above, the action
will be subject to dismissal without prejudice for failure to prosecute and obey Court
orders pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.



                                                                                            :
                                                                 Initials of Preparer       dl



CV-90 (05/15)                         CIVIL MINUTES - GENERAL                             Page 2 of 2
